Case 1:20-cv-12080-MLW. Document 34-1 Filed 05/04/21 Page 1of7

AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

| obtained official voting results data from the City Clerk from the City of Fitchburg in
the State of Massachusetts through a public records request for November 3, 2020
General Election. | have the actual data set provided to me should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 16,614 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 16,367 who actually cast votes. This —

discrepancy is 247 more votes cast than voters.

This raises grave concerns about the integrity of the electronic vote counting process. -
{ am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of

Massachusetts.

Sworn to under the pains and penalties of perjury,

feproyn.2 AF Uda ao
Doria K Rhodes
Date: 04/25/2021 447 South Washington Street
Belchertown, MA 01007
Case 1:20-cv-12080-MLW Document 34-1 Filed 05/04/21 Page 2 of 7

AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

| obtained official voting results data from the Town Clerk from the Town of Auburn in
the State of Massachusetts through a public records request for November 3, 2020
General Election. | have the actual data set provided to me should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 12,465 after electronic vote tabulation; however, this number of votes
is more than the number of citizens of 10,237, who actually cast votes. This

discrepancy is 2,228 more votes cast than voters.

This raises grave concerns about the integrity of the electronic vote counting process.
| am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of

Massachusetts.

* Sworn to under the pains and penalties of perjury,

: . aon 7
(Osrno, Abe be a
Doria K Rhodes |
Date: 04/25/2021 — 447 South Washington Street
' . Belchertown, MA 01007
Case 1:20-cv-12080-MLW Document 34-1 Filed 05/04/21 Page 3 of 7

AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

| obtained official voting results data from the Town Clerk from the Town of Leicester
in the State of Massachusetts through a public records request for November 3, 2020
General Election. i have the actual data set provided to me should the court wish to
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 6,449 after electronic vote tabulation; however, this number of votes is
more than the number of citizens of 6376 who actually cast votes. This discrepancy is

73 more votes cast than voters.

This raises grave concerns about the integrity of the electronic vote counting process.
~ | am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of

Massachusetts.

Sworn to under the pains and penalties of perjury,

Prsmoan K-Rbde ge
Doria K Rhodes

Date: 04/25/2021 447 South Washington Street
Belchertown, MA 01007
~ Case 1:20-cv-12080-MLW Document 34-1 Filed 05/04/21 Page 4 of 7

AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

_ independent audit of election results.

| obtained official voting results data from the Town Clerk from the Town of Millbury in
the State of Massachusetts through a public records request for November 3, 2020
General Election. | have the actual data set provided to me should the court wish to

| examine it. The released data reveats that the number of votes reported by officials for
this jurisdiction is 8,213 after electronic vote tabulation; however, this number of votes is
more than the number of citizens of 8,166 who actually cast votes. This discrepancy is

47 more votes cast than voters.

This raises grave concerns about the integrity of the electronic vote counting process.
| am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of |

Massachusetts.

Sworn to under the pains and penalties of perjury,

lar

 

Doria K Rhodes
Date: 04/25/2021 447 South Washington Street

Belchertown, MA 01007
Case 1:20-cv-12080-MLW Document 34-1 Filed 05/04/21 Page 5of7

AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order fo perform an —

independent audit of election results.

| obtained official voting results data from the Town Clerk from the Town of Oxford in
the State of Massachusetts through a public records request for November 3, 2020
General Election. | have the actual data set provided to me should the court wish to

~ examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 7,607 after electronic vote tabulation; however, this number of votes is
more than the number of citizens of 7,531, who actually cast votes. This discrepancy is

76 more votes cast than voters.

This raises grave concerns about the integrity of the electronic vote counting process.
| am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of

Massachusetts.

Sworn to under the pains and penalties of perjury,

[ono kK RI Ele 4
Doria K Rhodes
Date: 04/25/2021 , 447 South Washington Street
Belchertown, MA 01007
. Case 1:20-cv-12080-MLW Document 34-1 Filed 05/04/21 Page 6 of 7

AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

| obtained official voting results data from the Town Clerk from the Town of
Southborough in the State of Massachusetts through a public records request for _
November 3, 2020 General Election. | have the actual data set provided to me should
the court wish to examine it. The released data reveals that the number of votes
reported by officials for this jurisdiction is 6,717 after electronic vote tabulation: however,
this number of votes is more than the number of citizens of 6,624, who actually cast

votes. This discrepancy is 93 more votes cast than voters.

This raises grave concems about the integrity of the electronic vote counting process.
| am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of

Massachusetts.

Sworn to under the pains and penalties of perjury,

Doria K Rhodes
Date: 04/25/2021 447 South Washington Street

Belchertown, MA 01007
Case 1:20-cv-12080-MLW Document 34-1 Filed 05/04/21 Page 7 of 7

- AFFIDAVIT
During the 2020 election season, | learned that citizen-voters have the right to obtain
actual voting data from local and state election officials in order to perform an

independent audit of election results.

| obtained official voting results data from the Town Clerk from the Town of Charlton
in the State of Massachusetts through a public records request for November 3, 2020
General Election. i have the actual data set provided to me should the court wish to |
examine it. The released data reveals that the number of votes reported by officials for
this jurisdiction is 8,169 after electronic vote tabulation; however, this number of votes is
more than the number of citizens of 38 who actually cast votes. This discrepancy is 76

more votes cast than voters.

This raises grave concerns about the integrity of the electronic vote counting process.
| am aware of the case filed in Boston by Dr. Shiva regarding this discrepancy in
numbers, and hereby submit this affidavit for the attention of the court so it becomes
aware that this discrepancy is seen not just in Boston but also in my part of ~~

Massachusetts.

Sworn to under the pains and penalties of perjury,

. Doria K Rhodes a
Date: 04/25/2021 447 South Washington Street
Belchertown, MA 01007
